UQM Technologies, Inc.

Securities Purchase Agreement

This Securities Purchase Agreement (this "Agreement") is dated as of June 26,
2007, among UQM Technologies, Inc., a Colorado corporation (the "Company"), and
the investors identified on the signature pages hereto (each, an "Investor" and
collectively, the "Investors").

Whereas, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

Now, therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

Article 1

Definitions

Section 1.1. Definitions

. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:



"Action"

means any action, suit, inquiry, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation pending or threatened
in writing against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.



"Affiliate"

means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.



"Business Day"

means any day except Saturday, Sunday and any day which is a federal legal
holiday or a day on which banking institutions in the City of New York are
authorized or required by law or other governmental action to close.



"Claim"

has the meaning set forth in Section 4.6(c).



"Closing"

means the closing of the purchase and sale of the Shares pursuant to Article 2.



"Closing Date"

means the date on which all of the conditions set forth in Sections 6.1 and 6.2
hereof are satisfied, or such other date as the parties may agree.



"Code"

means the Internal Revenue Code of 1986, as amended.



"Commission"

means the Securities and Exchange Commission.



"Common Stock"

means the common stock of the Company, par value $0.01 per share, and any
securities into which such common stock may hereafter be reclassified.



"Common Stock Equivalents"

means any securities of the Company or any Subsidiary which entitle the holder
thereof to acquire Common Stock at any time, including without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock.



"Company Counsel"

means Holme Roberts & Owen LLP.



"Company Deliverables"

has the meaning set forth in Section 2.2(a).



"Courts"

means the state and federal courts sitting in the State of New York.



"Disclosure Materials"

has the meaning set forth in Section 3.1(h).



"Effective Date"

means the date that any Registration Statement filed pursuant to Article 4 is
first declared effective by the Commission.



"ERISA"

means Employee Retirement Income Security Act of 1974, as amended.



"ERISA Affiliate"

means any trade or business (whether or not incorporated) under common control
with the Company within the meaning of Section 4001(a)(14) of ERISA.



"Evaluation Date"

has the meaning set forth in Section 3.1(r).



"Exchange Act"

means the Securities Exchange Act of 1934, as amended.



"GAAP"

means generally accepted accounting principles as in effect from time to time in
the United States of America.



"Governmental Authority"

has the meaning set forth in Section 3.1(e).



"Indemnified Party"

has the meaning set forth in Section 4.6(c).



"Indemnified Person"

has the meaning set forth in Section 4.6(a).



"Indemnifying Party"

has the meaning set forth in Section 4.6(c).



"Intellectual Property Rights"

has the meaning set forth in Section 3.1(o).



"Investor Party"

has the meaning set forth in Section 5.6.



"Legend Removal Date"

has the meaning set forth in Section 5.1(c).



"Lien"

means any lien, charge, encumbrance, security interest, right of first refusal
or other restrictions of any kind.



"Losses"

has the meaning set forth in Section 5.6.



"Material Adverse Effect"

means any of (i) a material and adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material and adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material impairment of the Company's ability to perform on a timely
basis its obligations under any Transaction Document.



"Non-Responsive Investor"

has the meaning set forth in Section 4.4(a).



"Per Share Purchase Price"

equals the average of the closing sales price of the Common Stock as reported on
the American Stock Exchange for the five consecutive Trading Days ending on the
Trading Day prior to the Closing Date.



"Person"

means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.



"Private Placement Memorandum"

means the Private Placement Memorandum dated June 4, 2007 and delivered to the
Investors in connection with the offer and sale of the Shares.



"Proceeding"

means an action, claim, suit, investigation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.



"Prospectus"

has the meaning set forth in Section 4.3.



"Purchase Price"

equals the Per Share Purchase Price multiplied by the number of Shares being
acquired by an Investor.



"Registration Period"

has the meaning set forth in Section 4.3.



"Registration Statement"

means a registration statement filed on the appropriate Form with, and declared
effective by, the Commission under the Securities Act and covering the resale by
the Investors of the Shares.



"Requested Information"

has the meaning set forth in Section 4.4(a).



"Rule 144"

means Rule 144 promulgated by the Commission pursuant to the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.



"SEC Reports"

has the meaning set forth in Section 3.1(h).



"Securities Act"

means the Securities Act of 1933, as amended.



"Shares"

means the shares of Common Stock issued or issuable to the Investors pursuant to
this Agreement.



"Subsidiary"

means any "significant subsidiary" as defined in Rule 1-02(w) of Regulation S-X
promulgated by the Commission under the Exchange Act.



"Trading Day"

means (i) a day on which the Common Stock is traded on a Trading Market (other
than the OTC Bulletin Board), or (ii) if the Common Stock is not listed on a
Trading Market (other than the OTC Bulletin Board), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTC Bulletin
Board, or (iii) if the Common Stock is not then listed or quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.



"Trading Market"

means whichever of the New York Stock Exchange, the American Stock Exchange, the
Nasdaq National Market, the Nasdaq Small Cap Market or OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.



"Transaction Documents"

means this Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder.



Article 2

Purchase and Sale

Section 2.1. Closing.

Subject to the terms and conditions set forth in this Agreement, at the Closing
the Company shall issue and sell to each Investor, and each Investor shall,
severally and not jointly, purchase from the Company by delivering such
Investor's Purchase Price to the Union Colony Bank, ABA 107003353, Credit ACCT
#30-65934, UQM Technologies, Inc., the number of Shares set forth below such
Investor's name on the signature page. The Closing shall take place at the
offices of Holme Roberts & Owen LLP, 1700 Lincoln Street, Suite 4100, Denver,
Colorado 80203-4541 on the Closing Date or at such other location or time as the
parties may agree.



Section 2.2. Closing Deliveries

. (a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the "Company Deliverables"):



> > (i) A certificate evidencing the number of Shares sets forth below such
> > Investor's name on the signature page, registered in the name of such
> > Investor;
> > 
> > (ii) The legal opinion of Company Counsel, in agreed form, addressed to the
> > Investors;
> > 
> > (iii) copies of each of the following, in each case certified by the
> > Secretary of the Company to be in full force and effect on the Closing:
> > 
> > > > (A) the Restated Articles of Incorporation of the Company as of the
> > > > Closing certified by the Secretary of State of the State of Colorado as
> > > > of a date not more than five (5) days prior to the Closing;
> > > > 
> > > > (B) Duly certified and adopted resolutions of the board of directors of
> > > > the Company approving of the execution, delivery and performance of the
> > > > Transaction Documents and the transactions contemplated by them;
> > > > 
> > > > (C) A good standing certificate of the Company issued by the Secretary
> > > > of State of the State of Colorado dated as of a date no earlier than
> > > > five Business Days prior to the Closing Date; and
> > > > 
> > > > (D) the By-laws of the Company.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company its Purchase Price, in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing by the
Company for such purpose.

Article 3

Representations and Warranties

Section 3.1. Representations and Warranties of the Company

. The Company hereby makes the following representations and warranties to each
Investor:



> > (a) Subsidiaries. The Company has no direct or indirect Subsidiaries other
> > than as specified in the SEC Reports. Except as disclosed in the SEC
> > Reports, the Company owns, directly or indirectly, all of the capital stock
> > of each Subsidiary free and clear of any and all Liens, and all the issued
> > and outstanding shares of capital stock of each Subsidiary are validly
> > issued and are fully paid, non-assessable and free of preemptive and similar
> > rights.
> > 
> > (b) Organization and Qualification. Each of the Company and each Subsidiary
> > is duly incorporated or otherwise organized, validly existing and in good
> > standing under the laws of the jurisdiction of its incorporation or
> > organization (as applicable), with the requisite power and authority to own
> > and use its properties and assets and to carry on its business as currently
> > conducted. Neither the Company nor any Subsidiary is in violation of any of
> > the provisions of its respective certificate or articles of incorporation,
> > bylaws or other organizational or charter documents. Each of the Company and
> > each Subsidiary is duly qualified to conduct its respective businesses and
> > is in good standing as a foreign corporation or other entity in each
> > jurisdiction in which the nature of the business conducted or property owned
> > by it makes such qualification necessary, except where the failure to be so
> > qualified or in good standing, as the case may be, could not, individually
> > or in the aggregate, reasonably be expected to result in a Material Adverse
> > Effect and no proceeding has been instituted in any such jurisdiction
> > revoking, limiting or curtailing, or seeking to revoke, limit or curtail,
> > such power and authority or qualification.
> > 
> > (c) Authorization; Enforcement. The Company has the requisite corporate
> > power and authority to enter into and to consummate the transactions
> > contemplated by each of the Transaction Documents and otherwise to carry out
> > its obligations thereunder. The execution and delivery of each of the
> > Transaction Documents by the Company and the consummation by it of the
> > transactions contemplated thereby have been duly authorized by all necessary
> > action on the part of the Company and no further action is required by the
> > Company in connection therewith. Each Transaction Document has been (or upon
> > delivery will have been) duly executed by the Company and, when delivered in
> > accordance with the terms hereof, will constitute the valid and binding
> > obligation of the Company enforceable against the Company in accordance with
> > its terms, except as such enforceability may be limited by applicable
> > bankruptcy, insolvency, reorganization, moratorium, liquidation or similar
> > laws relating to, or affecting generally the enforcement of, creditors'
> > rights and remedies or by other equitable principles of general application.
> > 
> > (d) No Conflicts. The execution, delivery and performance of the Transaction
> > Documents by the Company and the consummation by the Company of the
> > transactions contemplated thereby do not and will not (i) conflict with or
> > violate any provision of the Company's or any Subsidiary's certificate or
> > articles of incorporation, bylaws or other organizational or charter
> > documents, or (ii) conflict with, or constitute a default (or an event that
> > with notice or lapse of time or both would become a default) under, or give
> > to others any rights of termination, amendment, acceleration or cancellation
> > (with or without notice, lapse of time or both) of, or result in the
> > imposition of any lien, encumbrance, claim, security interest or restriction
> > whatsoever upon any of the material properties or assets of the Company or
> > any Subsidiary pursuant to, any agreement, credit facility, debt or other
> > instrument (evidencing a Company or Subsidiary debt or otherwise) or other
> > understanding to which the Company or any Subsidiary is a party or by which
> > any property or asset of the Company or any Subsidiary is bound or affected,
> > or (iii) result in a violation of any law, rule, regulation, order,
> > judgment, injunction, decree or other restriction of any court or
> > governmental authority to which the Company or a Subsidiary is subject
> > (including federal and state securities laws and regulations), or by which
> > any property or asset of the Company or a Subsidiary is bound or affected;
> > except in the case of each of clauses (ii) and (iii), such as could not,
> > individually or in the aggregate, reasonably be expected to result in a
> > Material Adverse Effect. The issuance and sale of the Shares hereunder does
> > not contravene the rules and regulations of the Trading Market
> > 
> > (e) Filings, Consents and Approvals. The Company is not required to obtain
> > any consent, waiver, authorization or order of, give any notice to, or make
> > any filing or registration with, any court or other federal, state, local or
> > other governmental authority ( a "Governmental Authority") or other Person
> > in connection with the execution, delivery and performance by the Company of
> > the Transaction Documents and the consummation of the transactions
> > contemplated thereby, other than (i) the filing with the Commission of one
> > or more Registration Statements in accordance with the requirements of
> > Article IV hereof, (ii) filings required by state securities laws, (iii) the
> > filing of a Notice of Sale of Securities on Form D with the Commission under
> > Regulation D of the Securities Act, (iv) any filings required in accordance
> > with Section 4.3(d), and (v) those that have been made or obtained prior to
> > the date of this Agreement. The Company and its Subsidiaries are unaware of
> > any facts or circumstances which might prevent the Company from obtaining or
> > effecting any of the registration, application or filings pursuant to the
> > preceding sentence.
> > 
> > (f) Issuance of the Shares. The Shares have been duly authorized and, when
> > issued and paid for in accordance with the Transaction Documents, will be
> > duly and validly issued, fully paid and nonassessable, free and clear of all
> > Liens.
> > 
> > (g) Capitalization. The authorized capital stock of the Company consists of
> > 50,000,000 shares of Common Stock. At the close of business on the business
> > day prior to the date hereof, (i) [25,324,717] shares of Common Stock were
> > issued and outstanding, all of which are validly issued, fully paid and
> > non-assessable; (ii) [2,762,920] shares of Common Stock were reserved for
> > issuance upon the exercise of outstanding options to purchase Company Common
> > Stock granted to certain employees of Company or other parties; (iii) 
> > 157,267 shares of Common Stock were reserved for issuance upon the exercise
> > of outstanding warrants to purchase Common Stock; (iv) 149,735 shares of
> > Common Stock granted as restricted stock, but not vested as of the date of
> > this agreement; and (v) no shares of Common Stock were reserved for issuance
> > upon any outstanding convertible notes, debentures or securities. Except as
> > set forth on Schedule 3.1(g)-1 hereto, the Company has not issued any
> > capital stock since its most recently filed SEC Report. No Person has any
> > right of first refusal, preemptive right, right of participation, or any
> > similar right to participate in the transactions contemplated by the
> > Transaction Documents. Except as set forth on Schedule 3.1(g)-2 hereto,
> > there are no outstanding options, warrants, script rights to subscribe to,
> > calls or commitments of any character whatsoever relating to, or securities,
> > rights or obligations convertible into or exchangeable for, or giving any
> > Person any right to subscribe for or acquire, any shares of Common Stock, or
> > contracts, commitments, understandings or arrangements by which the Company
> > or any Subsidiary is or may become bound to issue additional shares of
> > Common Stock or Common Stock Equivalents. The issue and sale of the Shares
> > will not obligate the Company to issue shares of Common Stock or other
> > securities to any Person (other than the Investors) and will not result in a
> > right of any holder of Company securities to adjust the exercise,
> > conversion, exchange or reset price under such securities. All of the
> > outstanding shares of capital stock of the Company are validly issued, fully
> > paid and nonassessable, have been issued in compliance with all federal and
> > state securities laws, and none of such outstanding shares was issued in
> > violation of any preemptive rights or similar rights to subscribe for or
> > purchase securities. No further approval or authorization of any
> > stockholder, the Board of Directors of the Company or others is required for
> > the issuance and sale of the Shares. There are no stockholders agreements,
> > voting agreements, registration rights or other similar agreements with
> > respect to the Company's capital stock to which the Company is a party or,
> > to the knowledge of the Company, between or among any of the Company's
> > stockholders.
> > 
> > (h) SEC Reports; Financial Statements. The Company has filed all reports
> > required to be filed by it under the Securities Act and the Exchange Act,
> > including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
> > preceding the date hereof (or such shorter period as the Company was
> > required by law to file such reports) (the foregoing materials, being
> > collectively referred to herein as the "SEC Reports" and, together with the
> > Private Placement Memorandum, the "Disclosure Materials") on a timely basis
> > or has timely filed a valid extension of such time of filing and has filed
> > any such SEC Reports prior to the expiration of any such extension. As of
> > their respective dates, the SEC Reports complied in all material respects
> > with the requirements of the Securities Act and the Exchange Act and the
> > rules and regulations of the Commission promulgated thereunder, and none of
> > the SEC Reports, when filed, contained any untrue statement of a material
> > fact or omitted to state a material fact required to be stated therein or
> > necessary in order to make the statements therein, in light of the
> > circumstances under which they were made, not misleading. The financial
> > statements of the Company included in the SEC Reports comply in all material
> > respects with applicable accounting requirements and the rules and
> > regulations of the Commission with respect thereto as in effect at the time
> > of filing. Such financial statements have been prepared in accordance with
> > GAAP applied on a consistent basis during the periods involved, except as
> > may be otherwise specified in such financial statements or the notes
> > thereto, and fairly present in all material respects the financial position
> > of the Company and its consolidated Subsidiaries as of and for the dates
> > thereof and the results of operations and cash flows for the periods then
> > ended, subject, in the case of unaudited statements, to normal, immaterial,
> > year-end audit adjustments.
> > 
> > (i) Material Changes. Since the date of the latest audited financial
> > statements included within the SEC Reports, except as specifically disclosed
> > in the SEC Reports, (i) there has been no event, occurrence or development
> > that has had or that could reasonably be expected to result in a Material
> > Adverse Effect, (ii) the Company has not incurred any liabilities
> > (contingent or otherwise) other than (A) trade payables, accrued expenses
> > and other liabilities incurred in the ordinary course of business consistent
> > with past practice and (B) liabilities not required to be reflected in the
> > Company's financial statements pursuant to GAAP or required to be disclosed
> > in filings made with the Commission, (iii) the Company has not altered its
> > method of accounting or the identity of its auditors, (iv) the Company has
> > not declared or made any dividend or distribution of cash or other property
> > to its stockholders or purchased, redeemed or made any agreements to
> > purchase or redeem any shares of its capital stock, and (v) the Company has
> > not issued any equity securities to any officer, director or Affiliate,
> > except pursuant to existing Company stock option plans. The Company does not
> > have pending before the Commission any request for confidential treatment of
> > information.
> > 
> > (j) Litigation. There is no Action which (i) adversely affects or challenges
> > the legality, validity or enforceability of any of the Transaction Documents
> > or the Shares or (ii) except as specifically disclosed in the SEC Reports,
> > could, if there were an unfavorable decision, individually or in the
> > aggregate, have or reasonably be expected to result in a Material Adverse
> > Effect. Except as set forth on Schedule 3.1(j)-1 hereto, neither the Company
> > nor any Subsidiary, nor any director or officer thereof (in his or her
> > capacity as such), is or has been the subject of any Action involving a
> > claim of violation of or liability under federal or state securities laws or
> > a claim of breach of fiduciary duty. Except as set forth on
> > Schedule 3.1(j)-2 hereto, there has not been, and to the knowledge of the
> > Company, there is not pending any investigation by the Commission involving
> > the Company or any current or former director or officer of the Company (in
> > his or her capacity as such). The Commission has not issued any stop order
> > or other order suspending the effectiveness of any registration statement
> > filed by the Company or any Subsidiary under the Exchange Act or the
> > Securities Act. There are no outstanding comments on any filing by the
> > Company or any Subsidiary under the Exchange Act or Securities Act.
> > 
> > (k) Labor Relations. No material labor dispute exists or, to the knowledge
> > of the Company, is imminent with respect to any of the employees of the
> > Company.
> > 
> > (l) Compliance. Neither the Company nor any Subsidiary (i) is in default
> > under or in violation of (and no event has occurred that has not been waived
> > that, with notice or lapse of time or both, would result in a default by the
> > Company or any Subsidiary under), nor has the Company or any Subsidiary
> > received notice of a claim that it is in default under or that it is in
> > violation of, any indenture, loan or credit agreement or any other agreement
> > or instrument to which it is a party or by which it or any of its properties
> > is bound (whether or not such default or violation has been waived), (ii) is
> > in violation of any order of any court, arbitrator or governmental body, or
> > (iii) is or has been in violation of any statute, rule or regulation of any
> > governmental authority, including without limitation all foreign, federal,
> > state and local laws relating to taxes, environmental protection,
> > occupational health and safety, product quality and safety and employment
> > and labor matters, except in each case as could not, individually or in the
> > aggregate, have or reasonably be expected to result in a Material Adverse
> > Effect.
> > 
> > (m) Regulatory Permits. The Company and the Subsidiaries possess all
> > certificates, authorizations and permits issued by the appropriate federal,
> > state, local or foreign regulatory authorities necessary to conduct their
> > respective businesses as described in the SEC Reports, except where the
> > failure to possess such permits could not, individually or in the aggregate,
> > reasonably be expected to result in a Material Adverse Effect, and neither
> > the Company nor any Subsidiary has received any notice of proceedings
> > relating to the revocation or modification of any such permits.
> > 
> > (n) Title to Assets. The Company and the Subsidiaries have good and
> > marketable title in fee simple to all real property owned by them that is
> > material to their respective businesses and good and marketable title in all
> > personal property owned by them that is material to their respective
> > businesses, in each case free and clear of all Liens, except for Liens as do
> > not materially affect the value of such property and do not materially
> > interfere with the use made and proposed to be made of such property by the
> > Company and the Subsidiaries and Liens securing debt as disclosed in the SEC
> > Reports. Any real property and facilities held under lease by the Company
> > and the Subsidiaries are held by them under valid, subsisting and
> > enforceable leases of which the Company and the Subsidiaries are in
> > compliance, except as could not, individually or in the aggregate,
> > reasonably be expected to result in a Material Adverse Effect.
> > 
> > (o) Patents and Trademarks. The Company and the Subsidiaries have, or have
> > rights to use, all patents, patent applications, trademarks, trademark
> > applications, service marks, trade names, copyrights, licenses and other
> > similar rights that are necessary or material for use in connection with
> > their respective businesses as described in the SEC Reports and which the
> > failure to so have could, individually or in the aggregate, reasonably be
> > expected to result in a Material Adverse Effect (collectively, the
> > "Intellectual Property Rights"). The SEC Reports describe all claims and
> > Actions made or filed by others against the Company deemed material by the
> > Company to the effect that Intellectual Property Rights used by the Company
> > or any Subsidiary violate or infringe upon the rights of such claimant.
> > Except as set forth in the SEC Reports, to the knowledge of the Company, all
> > of the Intellectual Property Rights are enforceable and there is no existing
> > infringement by another Person of any of the Intellectual Property Rights.
> > 
> > (p) Insurance. The Company and the Subsidiaries are insured by insurers of
> > recognized financial responsibility against such losses and risks and in
> > such amounts as are prudent and customary in the businesses in which the
> > Company and the Subsidiaries are engaged, including, but not limited to,
> > directors and officers insurance coverage of at least $10 million. The
> > Company has no reason to believe that it will not be able to renew its and
> > the Subsidiaries' existing insurance coverage as and when such coverage
> > expires or to obtain similar coverage from similar insurers as may be
> > necessary to continue its business on terms consistent with market for the
> > Company's and such Subsidiaries' respective lines of business.
> > 
> > (q) Transactions With Affiliates and Employees. Except as set forth in the
> > SEC Reports, none of the officers or directors of the Company and, to the
> > knowledge of the Company, none of the employees of the Company is presently
> > a party to any transaction with the Company or any Subsidiary (other than
> > for services as employees, officers and directors), including any contract,
> > agreement or other arrangement providing for the furnishing of services to
> > or by, providing for rental of real or personal property to or from, or
> > otherwise requiring payments to or from any officer, director or such
> > employee or, to the knowledge of the Company, any entity in which any
> > officer, director, or any such employee has a substantial interest or is an
> > officer, director, trustee or partner.
> > 
> > (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
> > compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including
> > the rules and regulations of the SEC adopted thereunder) which are
> > applicable to it as of the Closing Date. The Company's certifying officers
> > have evaluated the effectiveness of the Company's controls and procedures as
> > of the date prior to the filing date of the most recently filed periodic
> > report under the Exchange Act (such date, the "Evaluation Date"). The
> > Company presented in its most recently filed periodic report under the
> > Exchange Act the conclusions of the certifying officers about the
> > effectiveness of the disclosure controls and procedures based on their
> > evaluations as of the Evaluation Date. Since the Evaluation Date, there have
> > been no significant changes in the Company's disclosure controls and
> > procedures (as such term is defined in Rule 13a-14(c) and Rule 15d-14(c)
> > under the Exchange Act), in the Company's internal control over financial
> > reporting (as defined in Rule 13a-15(f) or Rule 15d-15(f) under the Exchange
> > Act) or, to the Company's knowledge, in other factors that could
> > significantly affect the Company's disclosure controls and procedures or
> > internal control over financial reporting.
> > 
> > (s) Solvency. Based on the financial condition of the Company as of the
> > Closing Date (and assuming that the Closing shall have occurred), (i) the
> > Company's assets do not constitute unreasonably small capital to carry on
> > its business for the current fiscal year as now conducted and as proposed to
> > be conducted including its capital needs taking into account the particular
> > capital requirements of the business conducted by the Company, and projected
> > capital requirements and capital availability; (ii) the current cash flow of
> > the Company, together with the proceeds the Company would receive, were it
> > to liquidate all of its assets, after taking into account all anticipated
> > uses of the cash, would be sufficient to pay all amounts on or in respect of
> > its debt when such amounts are required to be paid; and (iii) the Company's
> > fair saleable value of its assets exceeds the amount that will be required
> > to be paid on or in respect of the Company's existing debts and other
> > liabilities (including known contingent liabilities) as they mature. The
> > Company does not intend to incur debt beyond its ability to pay such debts
> > as they mature (taking into account the timing and amounts of cash to be
> > payable on or in respect of its debt). The Company has no knowledge of any
> > facts or circumstances which lead it to believe that it will file for
> > reorganization or liquidation under the bankruptcy or reorganization laws of
> > any jurisdiction within one year from the Closing Date. The SEC Reports set
> > forth as of the dates thereof all material outstanding secured and unsecured
> > indebtedness of the Company or any Subsidiary, or for which the Company or
> > any Subsidiary has commitments. The Company is not in any material default
> > with respect to any indebtedness of the Company of the nature that would be
> > required to be disclosed by the Company on its Forms 10-K or 10-Q.
> > 
> > (t) Certain Fees. No brokerage or finder's fees or commissions are or will
> > be payable by the Company to any broker, financial advisor or consultant,
> > finder, placement agent, investment banker, bank or other Person with
> > respect to the transactions contemplated by this Agreement. The Investors
> > shall have no obligation with respect to any fees or with respect to any
> > claims (other than such fees or commissions owed by an Investor pursuant to
> > written agreements executed by such Investor which fees or commissions shall
> > be the sole responsibility of such Investor) made by or on behalf of other
> > Persons for fees of a type contemplated in this Section that may be due in
> > connection with the transactions contemplated by this Agreement. The Company
> > shall pay, and hold each Investor harmless against, any liability, loss or
> > expense (including, without limitation, attorney's fees and out-of-pocket
> > expenses) arising in connection with any claim for any such fees.
> > 
> > (u) Certain Registration Matters. Assuming the accuracy of the Investors'
> > representations and warranties set forth in Section 3.2(b)-(e), no
> > registration under the Securities Act is required for the offer and sale of
> > the Shares by the Company to the Investors under the Transaction Documents.
> > The Company is eligible to register its Common Stock for resale by the
> > Investors under Form S-3 promulgated under the Securities Act. Except as
> > specified in the Disclosure Materials, the Company has not granted or agreed
> > to grant to any Person any rights (including "piggy-back" registration
> > rights) to have any securities of the Company registered with the Commission
> > or any other governmental authority that have not been satisfied.
> > 
> > (v) Investment Company. The Company is not, and immediately after receipt of
> > payment for the Shares will not be, an "investment company", an "affiliated
> > person" of, "promoter" for or "principal underwriter" for, or an entity
> > "controlled" by an "investment company", within the meaning of the
> > Investment Company Act of 1940, as amended.
> > 
> > (w) Application of Takeover Protections. The Company has taken all necessary
> > action, if any, in order to render inapplicable any control share
> > acquisition, business combination, poison pill (including any distribution
> > under a rights agreement) or other similar anti-takeover provision under the
> > Company's Certificate of Incorporation (or similar charter documents) or the
> > laws of its state of incorporation that is or could become applicable to the
> > Investors as a result of the Investors and the Company fulfilling their
> > obligations or exercising their rights under the Transaction Documents,
> > including without limitation the Company's issuance of the Shares and the
> > Investors' ownership of the Shares.
> > 
> > (x) No Additional Agreements. Except as set forth in Schedule 3.1(x), the
> > Company does not have any agreement or understanding with any Investor with
> > respect to the transactions contemplated by the Transaction Documents other
> > than as specified in the Transaction Documents.
> > 
> > (y) Disclosure. The Company confirms that neither it nor any Person acting
> > on its behalf has provided any Investor or its respective agents or counsel
> > with any information that the Company believes constitutes material,
> > non-public information except insofar as the existence and terms of the
> > proposed transactions hereunder may constitute such information. The Company
> > understands and confirms that the Investors will rely on the foregoing
> > representations and covenants in effecting transactions in securities of the
> > Company after the existence of the terms of the proposed transactions have
> > been disclosed to the public.
> > 
> > (z) Full Disclosure. All disclosure provided to the Investors regarding the
> > Company, its business and the transactions contemplated hereby, furnished by
> > or on behalf of the Company (including the Company's representations and
> > warranties set forth in this Agreement and the Disclosure Schedules hereto)
> > are true and correct and do not contain any untrue statement of a material
> > fact or omit to state any material fact necessary in order to make the
> > statements made therein, in light of the circumstances under which they were
> > made, not misleading.
> > 
> > (aa) Environmental Matters. Each of the Company and its Subsidiaries: (i)
> > have complied, and are in compliance, with all applicable Environmental
> > Laws; (ii), have received all permits, licenses or other approvals required
> > of them under applicable Environmental Laws to conduct their respective
> > businesses and (iii) are in compliance with all terms and conditions of any
> > such permit, license or approval where, in each of the foregoing clauses
> > (i), (ii) and (iii), the failure to so comply could be reasonably expected
> > to have, individually or in the aggregate, a Material Adverse Effect. To the
> > knowledge of the Company: (x) the properties currently owned or operated by
> > Company (including soils, groundwater, surface water, buildings or other
> > structures) are not contaminated with any Hazardous Substances; (y) the
> > properties formerly owned or operated by Company or its Subsidiaries were
> > not contaminated with Hazardous Substances during the period of ownership or
> > operation by Company and its Subsidiaries; and (z) the Company and its
> > Subsidiaries are not subject to liability for any Hazardous Substance
> > disposal or contamination on any third party property. The Company and its
> > Subsidiaries (A) have not been associated with any release or threat of
> > release of any Hazardous Substance, (B) the Company and its Subsidiaries
> > have not received any notice, demand, letter, claim or request for
> > information alleging that Company or its Subsidiaries may be in violation of
> > or liable under any Environmental Law, and (C) the Company and its
> > Subsidiaries are not subject to any orders, decrees, injunctions or other
> > arrangements with any Governmental Authority or subject to any indemnity or
> > other agreement with any third party relating to liability under any
> > Environmental Law or relating to Hazardous Substances.
> > 
> > As used in this Agreement, the term "Environmental Law" means any federal,
> > state, local or foreign law, regulation, order, decree, permit,
> > authorization, opinion, common law or agency requirement relating to: (A)
> > the protection, investigation or restoration of the environment, health and
> > safety, or natural resources; (B) the handling, use, presence, disposal,
> > release or threatened release of any Hazardous Substance or (C) noise, odor,
> > wetlands, pollution, contamination or any injury or threat of injury to
> > persons or property.
> > 
> > As used in this Agreement, the term "Hazardous Substance" means any
> > substance that is: (i) listed, classified or regulated pursuant to any
> > Environmental Law; (ii) any petroleum product or by-product,
> > asbestos-containing material, lead-containing paint or plumbing,
> > polychlorinated biphenyls, radioactive materials or radon; or (iii) any
> > other substance which is the subject of regulatory action by any
> > Governmental Authority pursuant to any Environmental Law.
> > 
> > (bb) Taxes. The Company and its Subsidiaries have filed all necessary
> > federal, state and foreign income and franchise tax returns when due (or
> > obtained appropriate extensions for filing) and has paid or accrued all
> > taxes shown as due thereon, and the Company has no knowledge of a tax
> > deficiency which has been or might be asserted or threatened against it or
> > any Subsidiary which would have a Material Adverse Effect.
> > 
> > (cc) Transfer Taxes. On the date of Closing, all stock transfer or other
> > taxes (other than income taxes) which are required to be paid in connection
> > with the sale and transfer of the Common Stock to be sold to the Investor
> > hereunder will be, or will have been, fully paid or provided for by the
> > Company and all laws imposing such taxes will be or will have been fully
> > complied with.
> > 
> > (dd) Private Offering. Assuming the correctness of the representations and
> > warranties of the Investors set forth in this Agreement, the offer and sale
> > of Common Stock hereunder is exempt from registration under the Securities
> > Act. Neither the Company nor any person acting on behalf of the Company has
> > offered or sold any of the Shares by any form of general solicitation or
> > general advertising. The Company has offered the Common Stock for sale only
> > to the Investors and certain other "accredited investors" within the meaning
> > of Rule 501 under the Securities Act.
> > 
> > (ee) ERISA.
> > 
> > > > (i) Neither the Company nor an ERISA Affiliate maintains, contributes to
> > > > or has any liability or contingent liability with respect to any
> > > > "pension plan" or "multiemployer plan" as defined in ERISA, which is
> > > > subject to Title IV of ERISA.
> > > > 
> > > > (ii) the Company and each ERISA Affiliate have operated and administered
> > > > each plan, as defined in Section 3(3) of ERISA, in compliance with all
> > > > applicable laws except for such instances of noncompliance as have not
> > > > result in and could not reasonably be expected to result in a Material
> > > > Adverse Effect. Neither the Company nor any ERISA Affiliate has incurred
> > > > any liability pursuant to Title I of ERISA or the penalty or excise tax
> > > > provisions of the Code relating to employee benefit plans (as defined in
> > > > section 3 of ERISA), and no event, transaction or condition has occurred
> > > > or exists that could reasonably be expected to result in the incurrence
> > > > of any such liability by the Company or any ERISA Affiliate other than
> > > > such liabilities as would not be individually or in the aggregate
> > > > material.
> > > > 
> > > > (iii) The expected postretirement benefit obligation (determined as of
> > > > the last day of the Company's most recently ended fiscal year in
> > > > accordance with Financial Accounting Standards Board Statement No. 106,
> > > > without regard to liabilities attributable to continuation coverage
> > > > mandated by section 4980B of the Code) of the Company and its
> > > > Subsidiaries is not material.
> > > > 
> > > > (iv) The execution and delivery of this Agreement and the issuance and
> > > > sale of the Shares hereunder will not involve any transaction that is
> > > > subject to the prohibitions of section 406 of ERISA or in connection
> > > > with which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D)
> > > > of the Code.
> > 
> > (ff) Foreign Assets Control Regulations and Anti-Money Laundering.
> > 
> > > > (i) OFAC. Neither the issuance of the Common Stock to the Investor, nor
> > > > the use of the respective proceeds thereof, shall cause the Investors to
> > > > violate the U.S. Bank Secrecy Act, as amended, and any applicable
> > > > regulations thereunder or any of the sanctions programs administered by
> > > > the U.S. Department of the Treasury's Office of Foreign Assets Control
> > > > ("OFAC") of the United States Department of Treasury, any regulations
> > > > promulgated thereunder by OFAC or under any affiliated or successor
> > > > governmental or quasi-governmental office, bureau or agency and any
> > > > enabling legislation or executive order relating thereto. Without
> > > > limiting the foregoing, neither the Company nor any Subsidiary (A) is a
> > > > person whose property or interests in property are blocked or subject to
> > > > blocking pursuant to Section 1 of Executive Order 13224 of September 23,
> > > > 200l Blocking Property and Prohibiting Transactions With Persons Who
> > > > Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
> > > > (2001)), (B) engages in any dealings or transactions prohibited by
> > > > Section 2 of such executive order, or is otherwise associated with any
> > > > such person in any manner violative of Section 2, or (C) is a person on
> > > > the list of Specially Designated Nationals and Blocked Persons or
> > > > subject to the limitations or prohibitions under any other OFAC
> > > > regulation or executive order.
> > > > 
> > > > (ii) Patriot Act. Each of the Company and each of its Subsidiaries are
> > > > in compliance, in all material respects, with the Uniting and
> > > > Strengthening of America by Providing the Appropriate Tools Required to
> > > > Intercept and Obstruct Terrorism Act of 2001. No part of the proceeds of
> > > > the Common Stock hereunder will be used, directly or indirectly, for any
> > > > payments to any governmental official or employee, political party,
> > > > official of a political party, candidate for political office, or anyone
> > > > else acting in an official capacity, in order to obtain, retain or
> > > > direct business or obtain any improper advantage, in violation of the
> > > > United States Foreign Corrupt Practices Act of 1977, as amended.
> > 
> > (gg) No Integrated Offering. Assuming the accuracy of the Investors'
> > representations and warranties set forth in Section 3.2, neither the
> > Company, nor any of its affiliates, nor any Person acting on its or their
> > behalf has, directly or indirectly, made any offers or sales of any security
> > or solicited any offers to buy any security, under circumstances that would
> > cause this offering of the Securities to be integrated with prior offerings
> > by the Company for purposes of the Securities Act or any applicable
> > shareholder approval provisions, including, without limitation, under the
> > rules and regulations of any exchange or automated quotation system on which
> > any of the securities of the Company are listed or designated. None of the
> > Company, its Subsidiaries, their Affiliates and any Person acting on their
> > behalf will take any action or steps referred to in the preceding sentence
> > that would require registration of any of the Shares under the Securities
> > Act or cause the offering of the Shares to be integrated with other
> > offerings, which would impair the exemptions relied upon in this offering of
> > the Securities or the Company's ability to timely comply with its
> > obligations hereunder.
> > 
> > (hh) Listing and Maintenance Requirements. The Company's Common Stock is
> > registered pursuant to Section 12(b) of the Exchange Act, and the Company
> > has taken no action designed to, or which to its knowledge is likely to have
> > the effect of, terminating the registration of the Common Stock under the
> > Exchange Act nor has the Company received any notification that the
> > Commission is contemplating terminating such registration. The Company has
> > not, in the 12 months preceding the date hereof, received notice from any
> > Trading Market on which the Common Stock is or has been listed or quoted to
> > the effect that the Company is not in compliance with the listing or
> > maintenance requirements of such Trading Market. The Company is, and has no
> > reason to believe that it will not in the foreseeable future continue to be,
> > in compliance with all such listing and maintenance requirements.
> > 
> > (ii) Accountants. The Company's accountants are set forth in the SEC
> > Reports. To the Company's knowledge, such accountants, are a registered
> > public accounting firm as required by the Securities Act.
> > 
> > (jj) Acknowledgment Regarding Investors' Purchase of Shares. The Company
> > acknowledges and agrees that each of the Investors is acting solely in the
> > capacity of an arm's length purchaser with respect to the Transaction
> > Documents and the transactions contemplated hereby. The Company further
> > represents to each Investor that the Company's decision to enter into this
> > Agreement has been based solely on the independent evaluation of the
> > transactions contemplated hereby by the Company and its representatives.
> > 
> > (kk) Off-Balance Sheet Arrangements. There is no transaction, arrangement,
> > or other relationship between the Company and an unconsolidated or other off
> > balance sheet entity that is required to be disclosed by the Company in its
> > Exchange Act filings and is not so disclosed or that otherwise would be
> > reasonably likely to have a Material Adverse Effect.
> > 
> > (ll) Manipulation of Price. The Company has not, and to its knowledge no one
> > acting on its behalf has, (i) taken, directly or indirectly, any action
> > designed to cause or to result or that could reasonably be expected to cause
> > or result, in the stabilization or manipulation of the price of any security
> > of the Company to facilitate the sale or resale of any of the Shares or (ii)
> > sold, bid for, purchased, or paid any compensation for soliciting purchases
> > of, any of the Shares.

Section 3.2. Representations and Warranties of the Investors

. Each Investor hereby, for itself and for no other Investor, represents and
warrants to the Company as follows:



> > (a) Organization; Authority. Such Investor is an entity duly organized,
> > validly existing and in good standing under the laws of the jurisdiction of
> > its organization with the requisite corporate or partnership power and
> > authority to enter into and to consummate the transactions contemplated by
> > the applicable Transaction Documents and otherwise to carry out its
> > obligations thereunder. The execution, delivery and performance by such
> > Investor of the transactions contemplated by this Agreement has been duly
> > authorized by all necessary corporate or, if such Investor is not a
> > corporation, such partnership, limited liability company or other applicable
> > like action, on the part of such Investor. This Agreement has been duly
> > executed by such Investor, and when delivered by such Investor in accordance
> > with terms hereof, will constitute the valid and legally binding obligation
> > of such Investor, enforceable against it in accordance with its terms,
> > except as such enforceability may be limited by applicable bankruptcy,
> > insolvency, reorganization, moratorium, liquidation or similar laws relating
> > to, or affecting generally the enforcement of, creditors' rights and
> > remedies or by other equitable principles of general application.
> > 
> > (b) Investment Intent. Such Investor is acquiring the Shares as principal
> > for its own account for investment purposes only and not with a view to or
> > for distributing or reselling such Shares or any part thereof, without
> > prejudice, however, to such Investor's right at all times to sell or
> > otherwise dispose of all or any part of such Shares in compliance with
> > applicable federal and state securities laws. Subject to the immediately
> > preceding sentence, nothing contained herein shall be deemed a
> > representation or warranty by such Investor to hold the Shares for any
> > period of time. Such Investor is acquiring the Shares hereunder in the
> > ordinary course of its business. Such Investor does not have any agreement
> > or understanding, directly or indirectly, with any Person to distribute any
> > of the Shares.
> > 
> > (c) Investor Status. At the time such Investor was offered the Shares, it
> > was, and at the date hereof it is, an "accredited investor" as defined in
> > Rule 501(a) under the Securities Act. Such Investor is not a registered
> > broker-dealer under Section 15 of the Exchange Act.
> > 
> > (d) Access to Information. Such Investor acknowledges that it has reviewed
> > the Disclosure Materials and has been afforded (i) the opportunity to ask
> > such questions as it has deemed necessary of, and to receive answers from,
> > representatives of the Company concerning the terms and conditions of the
> > offering of the Shares and the merits and risks of investing in the Shares;
> > (ii) access to information about the Company and the Subsidiaries and their
> > respective financial condition, results of operations, business, properties,
> > management and prospects sufficient to enable it to evaluate its investment;
> > and (iii) the opportunity to obtain such additional information that the
> > Company possesses or can acquire without unreasonable effort or expense that
> > is necessary to make an informed investment decision with respect to the
> > investment. Neither such inquiries nor any other investigation conducted by
> > or on behalf of such Investor or its representatives or counsel shall
> > modify, amend or affect such Investor's right to rely on the truth, accuracy
> > and completeness of the Disclosure Materials and the Company's
> > representations and warranties contained in the Transaction Documents.
> > 
> > (e) Independent Investment Decision. Such Investor has independently
> > evaluated the merits of its decision to purchase Shares pursuant to the
> > Transaction Documents, and such Investor confirms that it has not relied on
> > the advice of any other Investor's business and/or legal counsel in making
> > such decision.
> > 
> > (f) Manipulation of Price. The Investor has not, and to its knowledge no one
> > acting on its behalf has, (i) taken, directly or indirectly, any action
> > designed to cause or to result or that could reasonably be expected to cause
> > or result, in the stabilization or manipulation of the price of any security
> > of the Company to facilitate the purchase, sale or resale of any of the
> > Shares or (ii) sold, bid for, purchased, or paid any compensation for
> > soliciting purchases of, any of the Shares.

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

Article 4

Registration Rights

Section 4.1. Registration Statement

. The Company shall prepare and file with the Commission, not later than 30 days
after the Closing Date (the "Filing Date"), a Registration Statement relating to
the offer and sale of the Shares from time to time on a continuous basis by the
Investors pursuant to Rule 415 of the Securities Act and shall use commercially
reasonable efforts to cause the Commission to declare such Registration
Statement effective under the Securities Act as promptly as practicable but in
no event later than 120 days after the Closing Date. The Company shall not
include any securities other than the Shares in the Registration Statement.



Section 4.2. Registration Process

. The Company shall promptly (and, in any event, no more than 24 hours after it
receives comments from the Commission), notify the Investors whose Shares are
covered by the Registration Statement filed pursuant to this Article 4 when and
if it receives any comments from the Commission on such Registration Statement
or any amendment thereof, promptly forward a copy of such comments, if they are
in writing, to such Investors and issue its response of such comments to the
Commission within 10 days of receipt. At such time as the Commission indicates,
either orally or in writing, that it has no further comments with respect to
such Registration Statement or any amendment thereof or that it is willing to
entertain appropriate requests for acceleration of effectiveness of such
Registration Statement or any amendment thereof, the Company shall promptly, and
in no event later than two Business Days after receipt of such indication from
the Commission, request that the effectiveness of such Registration Statement or
any amendment thereof be accelerated within 48 hours of the Commission's receipt
of such request. Within 24 hours of such declaration by the Commission, the
Company shall notify the Investors whose Shares are covered by such Registration
Statement that such Registration Statement or any amendment thereof has been
declared effective by the Commission.



Section 4.3. Obligations of the Company

. In connection with the registration of the Shares, the Company shall:



> > (a) Prepare and file the Registration Statement in accordance with the time
> > period set forth in Section 4.1 and promptly prepare and file with the
> > Commission such amendments (including post-effective amendments) to the
> > Registration Statement and supplements to the prospectus included therein (a
> > "Prospectus") as may be necessary to keep the Registration Statement
> > continuously effective and in compliance with the provisions of the
> > Securities Act applicable thereto so as to permit the Prospectus forming
> > part thereof to be current and useable by Investors for resales of the
> > Shares until such date as is the earlier of (x) the date when all Shares
> > covered by such Registration Statement have been sold or (y) the date on
> > which the Shares may be sold without any restriction (including the volume
> > limitations) pursuant to Rule 144(k) as determined by counsel to the
> > Investors pursuant to a written opinion letter, addressed to the Company's
> > transfer agent to such effect (the "Registration Period") and take all
> > lawful action such that the Registration Statement and any amendment thereto
> > does not, when it becomes effective, contain an untrue statement of a
> > material fact or omit to state a material fact required to be stated therein
> > or necessary to make the statements therein, not misleading and that the
> > Prospectus forming part of the Registration Statement, and any amendment or
> > supplement thereto, does not at any time during the Registration Period
> > include an untrue statement of a material fact or omit to state a material
> > fact required to be stated therein or necessary to make the statements
> > therein, in light of the circumstances under which they were made, not
> > misleading;
> > 
> > (b) During the Registration Period, comply with the provisions of the
> > Securities Exchange Act and the Securities Act with respect to the Shares
> > covered by the Registration Statement until such time as all of such Shares,
> > as the case may be, have been disposed of in accordance with the intended
> > methods of disposition by the Investors as set forth in the Prospectus
> > forming part of the Registration Statement;
> > 
> > (c) Prior to the filing with the Commission of the Registration Statement
> > (including any amendments thereto) and the distribution or delivery of any
> > Prospectus (including any supplements thereto), provide draft copies thereof
> > to the Investors and, with respect to language that pertains to the
> > Investors, reflect in such documents all such comments received from the
> > Investor within two full Business Days after receipt of such draft copies as
> > the Investors (and their counsel) reasonably may propose or, with respect to
> > any other language, consider for inclusion in such documents all such
> > comments received from the Investors within two full Business Days after
> > receipt of such draft copies as the Investors (and their counsel) reasonably
> > may propose, and furnish to each Investor whose Shares are included in the
> > Registration Statement and its legal counsel identified to the Company,
> > (i) promptly after the same is prepared and publicly distributed, filed with
> > the Commission, or received by the Company, one copy of the Registration
> > Statement, each Prospectus, and each amendment or supplement thereto, and
> > (ii) such number of copies of the Prospectus and all amendments and
> > supplements thereto and such other documents, as such Investor may
> > reasonably request in order to facilitate the disposition of the Shares
> > owned by such Investor;
> > 
> > (d) (i) Register, qualify or make a determination of exemption for the
> > Shares covered by the Registration Statement under such securities or "blue
> > sky" laws of such jurisdictions as the Investors reasonably request,
> > (ii) prepare and file in such jurisdictions such amendments (including
> > post-effective amendments) and supplements to such registrations and
> > qualifications as may be necessary to maintain the effectiveness thereof at
> > all times during the Registration Period, (iii) take all such other lawful
> > actions as may be necessary to maintain such registrations, qualifications
> > and exemptions in effect at all times during the Registration Period, and
> > (iv) take all such other lawful actions reasonably necessary or advisable to
> > qualify the Shares for sale in such jurisdictions; provided, however, that
> > the Company shall not be required in connection therewith or as a condition
> > thereto to (A) qualify to do business in any jurisdiction where it would not
> > otherwise be required to qualify, (B) subject itself to general taxation in
> > any such jurisdiction or (C) file a general consent to service of process in
> > any such jurisdiction;
> > 
> > (e) As promptly as practicable after becoming aware of such event, notify
> > each Investor of the occurrence of any event, as a result of which the
> > Prospectus included in the Registration Statement, as then in effect,
> > includes an untrue statement of a material fact or omits to state a material
> > fact required to be stated therein or necessary to make the statements
> > therein, in light of the circumstances under which they were made, not
> > misleading, and promptly prepare an amendment to the Registration Statement
> > and supplement to the Prospectus to correct such untrue statement or
> > omission, and deliver a number of copies of such supplement and amendment to
> > each Investor as such Investor may reasonably request;
> > 
> > (f) As promptly as practicable after becoming aware of such event, notify
> > each Investor who holds Shares being sold of the issuance by the Commission
> > of any stop order or other suspension of the effectiveness of the
> > Registration Statement and take all lawful action to effect the withdrawal,
> > rescission or removal of such stop order or other suspension;
> > 
> > (g) Take all such other lawful actions reasonably necessary to expedite and
> > facilitate the disposition by the Investors of their Shares in accordance
> > with the intended methods therefor provided in the Prospectus which are
> > customary under the circumstances;
> > 
> > (h) Make generally available to its security holders as soon as practicable,
> > but in any event not later than eighteen (18) months after (i) the Effective
> > Date of the Registration Statement, and (ii) the Effective Date of each
> > post-effective amendment to the Registration Statement, as the case may be,
> > an earnings statement of the Company and its subsidiaries complying with
> > Section 11(a) of the Securities Act and the rules and regulations of the
> > Commission thereunder;
> > 
> > (i) Make reasonably available for inspection by Investors, and any attorney,
> > accountant or other agent retained by such Investors all relevant financial
> > and other records, pertinent corporate documents and properties of the
> > Company and its subsidiaries, and cause the Company's officers, directors
> > and employees to supply all information reasonably requested by such
> > Investors or any such attorney, accountant or agent in connection with the
> > Registration Statement, in each case, as is customary for similar due
> > diligence examinations; provided however, that, if the foregoing inspection
> > and information gathering would otherwise disrupt the Company's conduct of
> > its business, such inspection and information gathering shall, to the
> > maximum extent possible, be coordinated on behalf of the Investors and the
> > other parties entitled thereto by one firm of counsel designated by and on
> > behalf of the majority in interest of Investors and other parties;
> > 
> > (j) In connection with any offering, make such representations and
> > warranties to the Investors participating in such offering, in form,
> > substance and scope as are customarily made by the Company to underwriters
> > in secondary underwritten offerings;
> > 
> > (k) In connection with the Registration Statement, obtain opinions of
> > counsel to the Company (which counsel and opinions (in form, scope and
> > substance) shall be reasonably satisfactory to the Investors) addressed to
> > the Investors covering such matters as are customarily covered in opinions
> > requested in secondary underwritten offerings (it being agreed that the
> > matters to be covered by such opinions shall include, without limitation, as
> > of the date of the opinion and as of the Effective Date of the Registration
> > Statement or most recent post-effective amendment thereto, as the case may
> > be, a statement to the effect that to the knowledge of such counsel the
> > Registration Statement and the Prospectus, including any documents
> > incorporated by reference therein, do not include an untrue statement of a
> > material fact or omit to state a material fact required to be stated therein
> > or necessary to make the statements therein (in the case of the Prospectus,
> > in light of the circumstances under which they were made) not misleading,
> > subject to customary limitations);
> > 
> > (l) Cooperate with the Investors to facilitate the timely preparation and
> > delivery of certificates representing Shares to be sold pursuant to the
> > Registration Statement, which certificates shall, if required under the
> > terms of this Agreement, be free of all restrictive legends, and to enable
> > such Shares to be in such denominations and registered in such names as any
> > Investor may request and maintain a transfer agent for the Common Stock; and
> > 
> > (m) Use its commercially reasonable efforts to cause all Shares covered by
> > the Registration Statement to be traded on the OTC Bulletin Board, or listed
> > on the Nasdaq SmallCap Market, Nasdaq National Market, American Stock
> > Exchange, the New York Stock Exchange and any other securities exchange,
> > quotation system or market, if any, on which similar securities issued by
> > the Company are then listed.

Section 4.4. Obligations and Acknowledgements of the Investors

. In connection with the registration of the Shares, the Investors shall have
the following obligations and hereby make the following acknowledgements:



> > (a) It shall be a condition precedent to the obligations of the Company to
> > include the Shares of a particular Investor in the Registration Statement
> > that such Investor (i) shall furnish to the Company such information
> > regarding itself, the Shares held by it and the intended method of
> > disposition of the Shares held by it as shall be reasonably required to
> > effect the registration of such Shares and (ii) shall execute such documents
> > in connection with such registration as the Company may reasonably request.
> > At least seven Business Days prior to the first anticipated filing date of a
> > Registration Statement, the Company shall notify each Investor of the
> > information the Company requires from such Investor (the "Requested
> > Information") if such Investor elects to have any of its Shares included in
> > the Registration Statement. If at least two Business Days prior to the
> > anticipated filing date the Company has not received the Requested
> > Information from an Investor (a "Non-Responsive Investor"), then the Company
> > may file the Registration Statement without including any Shares of such
> > Non-Responsive Investor and the Company shall have no further obligations
> > under this Article 4 to the Non-Responsive Investor after such Registration
> > Statement has been declared effective. If such Non-Responsive Investor
> > notifies the Company and provides the Company the information required
> > hereby prior to the time the Registration Statement is declared effective,
> > the Company will file an amendment to the Registration Statement that
> > includes the Shares of such Non-Responsive Investor;
> > 
> > (b) Each Investor agrees to cooperate with the Company in connection with
> > the preparation and filing of a Registration Statement hereunder, unless
> > such Investor has notified the Company in writing of its election to exclude
> > all of its Shares from such Registration Statement;
> > 
> > (c) Each Investor agrees that, upon receipt of any notice from the Company
> > of the occurrence of any event of the kind described in Section 4.3(e) or
> > 4.3(f), it shall immediately discontinue its disposition of Shares pursuant
> > to the Registration Statement covering such Shares until such Investor's
> > receipt of the copies of the supplemented or amended Prospectus contemplated
> > by Section 4.3(e) and, if so directed by the Company, such Investor shall
> > deliver to the Company (at the expense of the Company) or destroy (and
> > deliver to the Company a certificate of destruction) all copies in such
> > Investor's possession, of the Prospectus covering such Shares current at the
> > time of receipt of such notice; and
> > 
> > (d) Each Investor acknowledges that it may be deemed to be a statutory
> > underwriter within the meaning of the Securities Act with respect to the
> > Shares being registered for resale by it, and each Investor which includes
> > Shares for offer and sale within a registration Statement hereby consents to
> > the inclusion in such Registration Statement of a disclosure to such effect.

Section 4.5. Expenses of Registration

. All expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to this
Article 4, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company shall be borne by the Company. The
Investors shall pay the fees of the Investors' legal counsel.



Section 4.6. Indemnification and Contribution

.



(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Investor ,and their respective investment advisors, and each
underwriter, if any, which facilitates the disposition of Shares, and each of
their respective officers, directors, employees, and agents, and each Person who
controls such Investor, investment advisor or underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an "Indemnified Person") from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.3(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has notified the Indemnified Person in writing of such occurrence prior
to the time such Indemnified Person has entered into any trade to dispose of the
Shares related to such Prospectus.

(b) Indemnification by the Investors and Underwriters. Each Investor agrees,
severally and not jointly, as a consequence of the inclusion of any of its
Shares in a Registration Statement, and each underwriter, if any, which
facilitates the disposition of Shares shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Shares to (i) indemnify and
hold harmless the Company, its directors (including any person who, with his or
her consent, is named in the Registration Statement as a director nominee of the
Company), its officers who sign any Registration Statement and each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (x) an untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement or Prospectus or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
light of the circumstances under which they were made, in the case of the
Prospectus), not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such holder or underwriter expressly for use
therein, or (y) Investor's actions in violation of Section 5.1(d), including any
claim by the Company's transfer agent against the Company as a result of such
violation; and (ii) reimburse the Company for any legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that no
Investor or underwriter shall be liable under this Section 4.6(b) for any amount
in excess of the net proceeds paid to such Investor or underwriter in respect of
shares sold by it in the case of a claim under clause (i)(x) or the amount of
Purchase Price paid by the Investor in the case of a claim under clause (i)(y).

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.6 (an "Indemnified Party") of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a "Claim"), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.6 is being sought (the "Indemnifying Party") of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out-of-pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

(d) Contribution. If the indemnification provided for in this Section 4.6 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.6(d) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 4.6(d).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Investors and any underwriters in this
Section 4.6(d) to contribute shall be several in proportion to the percentage of
Shares registered or underwritten, as the case may be, by them and not joint.

(e) Limitation on Investors' Obligations. Notwithstanding any other provision of
this Section 4.6, in no event shall any (i) Investor have any liability under
this Section 4.6 for any amounts in excess of the dollar amount of the proceeds
actually received by such Investor from the sale of such Investor's Shares
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Registration Statement under which such Shares are registered
under the Securities Act and (ii) underwriter be required to undertake liability
to any Person hereunder for any amounts in excess of the aggregate discount,
commission or other compensation payable to such underwriter with respect to the
Shares underwritten by it and distributed pursuant to the Registration
Statement.

(f) Other Liabilities. The obligations of the Company under this Section 4.6
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 4.6 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company. The remedies provided in this Section 4.6 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to an indemnified party at law or in equity.

Section 4.7. Rule 144

. With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to use its best efforts to:



> > (i) comply with the provisions of paragraph (c)(1) of Rule 144; and
> > 
> > (ii) file with the Commission in a timely manner all reports and other
> > documents required to be filed by the Company pursuant to Section 13 or
> > 15(d) under the Exchange Act; and, if at any time it is not required to file
> > such reports but in the past had been required to or did file such reports,
> > it will, upon the request of any Investor, make available other information
> > as required by, and so long as necessary to permit sales of, its Shares
> > pursuant to Rule 144.

Section 4.8. Common Stock Issued Upon Stock Split, etc

. The provisions of Article 4 shall apply to any shares of Common Stock or any
other securities issued as a dividend or distribution in respect of the Shares.



Article 5

Other Agreements of the Parties

Section 5.1. Certificates; Legends

. (a) Shares may only be transferred in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, or in
connection with a pledge as contemplated in Section 5.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor (which may include such Investor's in-house counsel),
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.



(b) Certificates evidencing the Shares to be delivered at the Closing will
contain the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account or
otherwise and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor's expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

(c) Certificates evidencing the Shares shall not contain any legend (including
the legend referred to in Section 5.1(b)), (i) following the registration of the
Shares for resale pursuant to an effective Registration Statement or any sale of
such Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144(k), or (iii) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission) and such lack of
requirement is confirmed by a legal opinion satisfactory to the Company. The
Company agrees that following the time such legend is no longer required under
this Section 5.1(c), it will, no later than five Trading Days following the
later of (x) delivery by a Investor to the Company or the Company's transfer
agent of a certificate representing Shares, as the case may be, issued with a
restrictive legend, together with instructions for the issuance and delivery of
certificates without a legend; and (y) delivery to the Company of notice of such
delivery to the transfer agent (such date, the "Legend Removal Date"), deliver
or cause to be delivered to such Investor a certificate representing such Shares
that is free from all restrictive and other legends. The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

(d) Each Investor, severally and not jointly with the other Investors, agrees
that it will sell any Shares pursuant to either the registration requirements of
the Securities Act, including any applicable prospectus delivery requirements,
or an exemption therefrom, and otherwise in compliance with the Securities Act.
Each Investor acknowledges that the removal of the restrictive legend from
certificates representing Shares as set forth in this Section 5.1 is predicated
upon the Company's reliance that the Investor will comply with this Section
5.1(d).

Section 5.2. Furnishing of Information

. As long as any Investor owns the Shares, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Upon reasonable request of such holder of Shares,
the Company shall deliver to such holder a written certification of a duly
authorized officer as to whether it has complied with the preceding sentence.



Section 5.3. Integration

. The Company has not and shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Shares to the Investors.



Section 5.4. Subsequent Registrations

. Other than pursuant to the Registration Statement, from the date hereof until
60 days after the Effective Date of the Registration Statement the Company may
not file any registration statement (other than on Form S-8) with the Commission
with respect to any securities of the Company.



Section 5.5. Securities Laws Disclosure; Publicity

. After 2:30 p.m. (New York time) on the Closing Date, the Company shall issue
press releases disclosing the transactions contemplated hereby and the Closing.
On the Closing Date the Company will file a Current Report on Form 8-K or its
Form 10-K disclosing the material terms of the Transaction Documents (and attach
as exhibits thereto the Transaction Documents) and the Closing. In addition, the
Company will make such other filings and notices in the manner and time required
by the Commission and the Trading Market on which the Common Stock is listed.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the
Commission (other than the Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.



Section 5.6. Indemnification of Investors

. In addition to the indemnity provided in Article 4, the Company will indemnify
and hold the Investors and their directors, officers, shareholders, partners,
employees and agents (each, an "Investor Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation (collectively, "Losses")
that any such Investor Party may suffer or incur as a result of or relating to:
(a) any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document; and/or
(b) any cause of action, suit or claim brought or made against such Investor
Party and arising solely out of or solely resulting from the Investor's
execution, delivery, performance or enforcement of this Agreement or any of the
other Transaction Documents and without causation by any other activity,
obligation, condition or liability pertaining to such Investor. In addition to
the indemnity contained herein, the Company will reimburse each Investor Party
for its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.



Section 5.7. Non-Public Information

. The Company covenants and agrees that, from and after the date of this
Agreement, neither it nor any other Person acting on its behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Investor shall
be relying on the foregoing covenants in effecting transactions in securities of
the Company after the existence of the terms of the proposed transactions have
been disclosed to the public.



Section 5.8. Use of Proceeds

. The Company will use the net proceeds from the sale of the Shares for general
corporate purposes.



Article 6

Conditions Precedent to Closing

Section 6.1. Conditions Precedent to the Obligations of the Investors to
Purchase Shares

. The obligation of each Investor to acquire Shares at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:



> > (a) Representations and Warranties. The Company shall have delivered a
> > certificate of an officer of the Company certifying that the representations
> > and warranties of the Company contained herein shall be true and correct in
> > all material respects as of the date when made and as of the Closing as
> > though made on and as of such date;
> > 
> > (b) Performance. The Company shall have performed, satisfied and complied in
> > all material respects with all covenants, agreements and conditions required
> > by the Transaction Documents to be performed, satisfied or complied with by
> > it at or prior to the Closing;
> > 
> > (c) No Injunction. No statute, rule, regulation, executive order, decree,
> > ruling or injunction shall have been enacted, entered, promulgated or
> > endorsed by any court or governmental authority of competent jurisdiction
> > that prohibits the consummation of any of the transactions contemplated by
> > the Transaction Documents;
> > 
> > (d) No Adverse Changes. Since the date of execution of this Agreement, no
> > event or series of events shall have occurred that reasonably could have or
> > result in a Material Adverse Effect;
> > 
> > (e) No Suspensions of Trading in Common Stock. From the date hereof to the
> > Closing Date, trading in the Common Stock shall not have been suspended by
> > the Commission (except for any suspension of trading of limited duration
> > agreed to by the Company, which suspension shall be terminated prior to the
> > Closing), and, at any time prior to the Closing Date, trading in securities
> > generally as reported by Bloomberg Financial Markets shall not have been
> > suspended or limited, or minimum prices shall not have been established on
> > securities whose trades are reported by such service, or on any Trading
> > Market, nor shall a banking moratorium have been declared either by the
> > United States or New York State authorities nor shall there have occurred
> > any material outbreak or escalation of hostilities or other national or
> > international calamity of such magnitude in its effect on, or any material
> > adverse change in, any financial market which, in each case, in the
> > reasonable judgment of each Investor, makes it impracticable or inadvisable
> > to purchase the Shares at the Closing;
> > 
> > (f) Company Deliverables. The Company shall have delivered the Company
> > Deliverables in accordance with Section 2.2(a); and
> > 
> > (g) American Stock Exchange Listing. The Shares shall have been accepted for
> > inclusion on the American Stock Exchange, subject to official notice of
> > issuance.

Section 6.2. Conditions Precedent to the Obligations of the Company to Sell
Shares

. The obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:



> > (a) Representations and Warranties. The representations and warranties of
> > each Investor contained herein shall be true and correct in all material
> > respects as of the date when made and as of the Closing Date as though made
> > on and as of such date;
> > 
> > (b) Performance. Each Investor shall have performed, satisfied and complied
> > in all material respects with all covenants, agreements and conditions
> > required by the Transaction Documents to be performed, satisfied or complied
> > with by such Investor at or prior to the Closing;
> > 
> > (c) No Injunction. No statute, rule, regulation, executive order, decree,
> > ruling or injunction shall have been enacted, entered, promulgated or
> > endorsed by any court or governmental authority of competent jurisdiction
> > that prohibits the consummation of any of the transactions contemplated by
> > the Transaction Documents;
> > 
> > (d) Investors Deliverables. Each Investor shall have delivered its Purchase
> > Price in accordance with Section 2.2(b); and
> > 
> > (e) American Stock Exchange Listing. The Shares shall have been accepted for
> > inclusion on the American Stock Exchange, subject to official notice of
> > issuance.

Article 7

Miscellaneous

Section 7.1. Fees and Expenses

. Each party shall pay all fees and expenses incurred by such party, including,
but not limited to fees and expenses of its advisers, counsel, accountants and
other experts, if any, incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Shares.



Section 7.2. Entire Agreement

. The Transaction Documents, together with the Exhibits thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents and exhibits.



Section 7.3. Notices

. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:



> > If to the Company: UQM Technologies, Inc.
> > Attn.: Donald French
> > 7501 Miller Drive
> > Frederick, Colorado 80530
> > Telephone: (303) 278-2002
> > Facsimile: (303) 215-3493
> > 
> > With a copy to: Holme Roberts & Owen LLP
> > Attn.: Garth Jensen
> > 1700 Lincoln St., Suite 4100
> > Denver, Colorado 80203
> > Telephone: (303) 866-0368
> > Facsimile: (303) 866-0200

If to an Investor: To the address set forth under such Investor's name on such
Investor's Counterpart Signature Page hereto; or such other address as may be
designated in writing hereafter, in the same manner, by such Person.

Section 7.4. Amendments; Waivers; No Additional Consideration

. No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and by Investors holding a majority of the
Shares then held by Investors. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Investor to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.



Section 7.5. Construction

. The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.



Section 7.6. Successors and Assigns

. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors. Any Investor may assign any or all of its rights under
this Agreement to any Person to whom such Investor assigns or transfers any
Shares, provided such transferee agrees in writing to be bound, with respect to
the transferred Shares, by the provisions hereof that apply to the "Investors"
and shall be deemed to make the representations and warranties set forth in
Section 3.2 of this Agreement.



Section 7.7. No Third-Party Beneficiaries

. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Article 4 or Section 5.7 (with respect to rights to indemnification
and contribution).



Section 7.8. Governing Law

. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Colorado, without regard to
the principles of conflicts of law thereof. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorneys' fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.



Section 7.9. Survival

. The representations, warranties, agreements and covenants contained herein
shall survive the Closing and the delivery of the Shares.



Section 7.10. Execution

. This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.



Section 7.11. Severability

. If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.



Section 7.12. Rescission and Withdrawal Right

. Notwithstanding anything to the contrary contained in (and without limiting
any similar provisions of) the Transaction Documents, whenever any Investor
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.



Section 7.13. Replacement of Shares

. If any certificate or instrument evidencing any Shares is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.



Section 7.14. Remedies

. In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the Investors and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.



Section 7.15. Payment Set Aside

. To the extent that the Company makes a payment or payments to any Investor
pursuant to any Transaction Document or an Investor enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.



Section 7.16. Independent Nature of Investors' Obligations and Rights

. The obligations of each Investor under any Transaction Document are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.



Section 7.17. Limitation of Liability

. Notwithstanding anything herein to the contrary, the Company acknowledges and
agrees that the liability of an Investor arising directly or indirectly, under
any Transaction Document of any and every nature whatsoever shall be satisfied
solely out of the assets of such Investor, and that no trustee, officer, other
investment vehicle or any other Affiliate of such Investor or any investor,
shareholder or holder of shares of beneficial interest of such a Investor shall
be personally liable for any liabilities of such Investor.



 

In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

UQM Technologies, Inc.

       

By: /s/Donald A. French                      

 

Name: Donald A. French

 

Title: Treasurer

> >  

Investor's Counterpart Signature Page to Securities Purchase Agreement

The undersigned hereby agrees to become a party as an Investor to the Securities
Purchase Agreement among UQM Technologies, Inc. (the "Company") and the
Investors named therein (the "Purchase Agreement"), agreeing to invest the
Investment Amount (as such term is defined in the Purchase Agreement) set forth
below. The undersigned hereby authorizes the Company (i) to attach this
Counterpart Signature Page to the Purchase Agreement.

   

Heartland Value Fund

   

By: Heartland Group, Inc.

Date: June 26, 2007

       

Signature: /s/Paul Beste                       

   

Name: Paul Beste

   

Title: 

         

Number of Shares: 1,125,000

   

Tax ID No.:

     

Address for Notice:



Heartland Value Fund
789 North Water Street, Suite 500
Milwaukee, Wisconsin 53202
Attn: Mr. Paul Beste
Phone: 414-277-8750
Fax:



Address for Delivery:



Brown Brothers Harriman & Co.
New York Vault
140 Broadway
New York, NY 10005-1101
Ref: A/C #6159537 / A/C Heartland Value Fund

 

Investor's Counterpart Signature Page to Securities Purchase Agreement

The undersigned hereby agrees to become a party as an Investor to the Securities
Purchase Agreement among UQM Technologies, Inc. (the "Company") and the
Investors named therein (the "Purchase Agreement"), agreeing to invest the
Investment Amount (as such term is defined in the Purchase Agreement) set forth
below. The undersigned hereby authorizes the Company (i) to attach this
Counterpart Signature Page to the Purchase Agreement.

   

TURN OF THE TIDE, a Wisconsin Limited Partnership

   

By: Heartland Advisors, Inc.

Date: June 26, 2007

       

Signature: /s/Paul Beste                       

   

Name: Paul Beste

   

Title:

         

Number of Shares: 125,000

   

Tax ID No.:

Address for Notice:



Heartland Value Fund
789 North Water Street, Suite 500
Milwaukee, Wisconsin 53202
Attn: Mr. Paul Beste
Phone: 414-277-8750
Fax:

Address for Delivery:

Turn of the Tide c/o Heartland Advisors
UBS Securities LLC
1285 Avenue of the Americas
8th Floor
Attn: Prime Brokerage Services
New York, NY 10019


 

 

Schedule 3.1 (g) - 1

Common Stock Issuances After Form 10-K for Period ended March 31, 2007



None

 Schedule 3.1 (g) - 2



Outstanding Common Stock Options and Warrants



2002 Equity Incentive Plan and predecessor plans

2,692,400 shares

Non-Employee Directors Stock Option Plan

     70,520 shares

Underwriter Warrants Issued November 2004

     85,267 shares

Underwriter Warrants Issued October 2003

     72,000 shares


 Schedule 3.1 (j) - 1

Final Judgment of Permanent Injunction as to Unique Mobility, Inc. Filed June 5,
1987 in the United States District Court, District of Columbia.

 Schedule 3.1 (j) - 2

Investigation Associated with the Entering of the Final Judgment of Permanent
Injunction as to Unique Mobility, Inc. Filed June 5, 1987 in the United States
District Court, District of Columbia.

 Schedule 3.1 (x)

Letter Agreement dated the date hereof between the Company and the Investors.